Citation Nr: 0928573	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  02-12 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied service connection for PTSD.

In June 2009, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  


FINDING OF FACT

The Veteran has PTSD as a result of in-service combat 
stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board has found the evidence currently of record is 
sufficient to establish the  
Veteran's entitlement to service connection for his claimed 
PTSD.  Therefore, no further development of the record is 
required with respect to this matter decided herein.  

Legal Criteria

Service connection will be granted for disability resulting 
from injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.   38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends he incurred PTSD during active duty as a 
result of seeing a dead body in November 1969 in Vietnam, 
seeing a dead body in March 1969 in Vietnam, witnessing a 
jeep accident in Vietnam, and witnessing a truck accident in 
1973 while in the New Jersey National Guard.  The Veteran and 
his representative also noted at the Board hearing in June 
2009 that the Veteran was in a city in Vietnam at the time 
when there were incoming rockets.

The medical evidence of record establishes that the Veteran 
has been diagnosed as having PTSD by both VA and non-VA 
health care providers.  He has also been receiving treatment 
for PTSD from a private physician, Dr. T., since December 
1999.  The medical evidence also establishes a link between 
the Veteran's symptoms and his in-service stressors.  A VA 
examiner stated in October 2000 that the Veteran's PTSD is 
due to Vietnam experience.  Specifically, the examiner noted 
that the Veteran witnessed significant traumas including 
being shot at, witnessing mutilated bodies, the remains of 
dead bodies, and seeing another soldier's face horribly 
disfigured.  There is no credible supporting evidence of the 
claimed stressors, but the inquiry does not end there.  The 
Board is required to determine whether the evidence supports 
a finding that the Veteran engaged in combat, in which case 
no credible supporting evidence would be needed.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  

The Veteran and the Veteran's representative have reported 
that the Veteran was shot at and also was in a city named Lai 
Khe, that received incoming rockets.  The Veteran also 
reported to his private psychologist that he felt that his 
life was threatened on several occasions while in Vietnam.  

Although the Veteran does not report having served in combat, 
the Veteran has experienced enemy fire which can constitute 
participation  in combat under Sizemore.  The Board finds 
that the Veteran's fairly consistent report of combat 
stressors, namely receiving enemy fire, are credible.  There 
is no evidence against his reports.  The evidence is; 
therefore, in favor of a finding that he engaged in combat. 
  

The Board has also taken into consideration the fact that the 
Veteran has had some loss of memory, specifically of his 
experiences in Vietnam.  In February 2000, the Veteran 
reported to his psychologist that, of his 19 month tour in 
Vietnam, he can only recall 7 months of it.  He reported that 
he "lost a year", to such an extent that when he returned 
from Vietnam, he thought he was one year younger than he 
actually was.  During the October 2000 VA examination, the 
Veteran also reported amnesia of some of the time he spent in 
Vietnam.  The examiner found that the Veteran had problems 
with concentration and memory and appeared to also be 
displaying amnesia for certain events.   

In light of the foregoing, all of the requirements for 
service connection for PTSD are satisfied.  Accordingly, 
service connection is warranted for PTSD.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


